DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received May 27, 2021 are acknowledged.

Claims 1 and 2 have been amended.
Claims 8-12 have been added.
Claims 1-12 are pending in the instant application.

Applicant’s election of the group I, presently amended to read upon “methods of treatment by administering products that suppress B2 B cells”, as such a concept reads upon claims 1 and 2 as presently amended as well as new claims 8-12, in the reply filed on May 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2021 as discussed above.

Claims 1, 2, and 8-12 are under examination in this office action.

Information Disclosure Statement
The listing of references in the specification on pages 29-37 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed methods which administer “a substance which selectively suppresses B2 cells” for the purpose of treating or suppressing arteriosclerosis.  The broadest claims recite no specific structure for such a “substance” while dependent claim 2 indicates that it is an antibody which binds CD23.  To support such claims, the specification discloses data from a mouse model system indicating that administration of anti-CD23 antibody clone B3B4 suppressed atherosclerosis in animals thus treated.   
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71,25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder. 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171,25 USPQ2d at 1606).  Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbFI v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the 
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 
It is noted that applicant has not claimed a product, but rather a method of administering a product.  However, artisans must reasonably be in possession of a product in order to be in possession of methods of administering said product.  As has already been pointed out applicant’s broadest claims recite no structure which is present in the administered “substance which selectively suppresses B2 cells”, and thus 
The term "suppressing B2 cells" encompasses suppressing activation of B2 cells, for example, reducing the number of detectable B2 cells. A substance which selectively suppresses B2 cells is a substance which suppresses B2 cells and does not suppress B1 cells and other B-cell subsets.
The specification does not exemplify a list of reagents that applicant believe possess this functional property other than antibodies which bind CD23.  However, as evidenced by Baumgarth, CD23 is expressed on B2 B cells as well as other B cell subsets such as regulatory B cells (see entire document, particularly Figure 1 and Box 1).  Thus, while it does appear that anti-CD23 would not suppress B1 B cells as they do not express CD23, given that CD23 is expressed on B cell subsets in addition to B2 B cells, it is unclear what reagents meet the limitation of “does not suppress B1 cells and other B-cell subsets” as it reasonably appears that applicant’s exemplified species within this genus, the commercially available B3B4 anti-CD23 clone does “suppress other B cell subsets” even if it does not impact B1 B cells.  Thus, there does not appear to be any correlation between structure and function for “a substance which selectively suppresses B 2 cells” and anti-CD23 antibodies do not appear to reasonably be representative species of the genus recited by function alone.
With regard to antibodies that bind CD23, the specification indicates that antibodies which bind this antigen are known in the art, and indeed the antibody used in the working example was purchased from BD Pharmingen and was known to block binding of IgE to CD23 both in vivo and in vitro (see enclosed use sheet as well as paragraph [0047] of the specification).  Paragraphs [0014-0019] indicate that the anti-CD23 used in the claimed invention can have a myriad of varieties including neutralizing, blocking, inhibiting, ADCC, and CDC, and that “In the present invention, an anti-CD23 antibody can have any of such activities as long as they can suppress B2 cells” (see paragraph [0018} in particular).  However, it is not clear what properties of an anti-CD23 are causative of (or are at least correlated with) suppressing B cells.  For example, applicant purchased B3B4 from BD Pharmingen whose catalog page indicates that different in vivo results have been obtained when using intact antibody 
Therefore, in view of the breadth of the claims, the lack of a clear correlation between structure and function among the administered “substances” and the property of depleting B2 cells, and the apparent lack of a representative number of species that lie within the recited genus, artisans would reasonably conclude that applicant was not in possession of the full breadth of “substances which selectively suppress B2 cells” at the time the instant application was filed.  Logically, if applicant was not in possession of the agent which is being administered, applicant also was not in possession of methods of administering such reagents at the time the instant application was filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Specifically, claim 9 depends directly from independent claim 1 and recites that “wherein severe lipid restrictions imposed on said subject are relaxed during said treatment”.  However, the subject of the independent claim is never recited as actually being on a lipid restricted diet.  Thus, how can something be relaxed when it is never actually recited as having been present?  Therefore, the limitations of claim 9 appear to lack appropriate antecedent basis as claim 9 appears to change a condition in a subject that isn’t actually present in the recited subject population.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyaw et al. (PLoS One. 2013;8(4):e60430).
Kyaw et al. disclose that the administration of antibodies that bind the BAFF receptor selectively removed B2 B cells while sparing other B cell populations and .     

Claims 1, 2, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (EBioMedicine. 2016 Nov;13:237-247. doi: 10.1016/j.ebiom.2016.10.030. Epub 2016 Oct 20).
Chen disclose that administration of anti-CD23 antibodies attenuated atherosclerosis in a mouse model system (see entire document, particularly the abstract and Figure 4).  Notably, mice thus treated received a high fat diet as part of the procedure (see particularly sections 2.3 and 3.4 as well as Figure 4).  As per paragraph [0019] of the instant specification, note that atherosclerosis is a type of arteriosclerosis.  It is also notable that many of the figures disclosed by Chen appear to be identical to those of the instant specification.   
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw et al. (PLoS One. 2013;8(4):e60430) in view of Baumgarth and in view of Glaser et al. (WO 2009/043051).
The teachings of Kyaw have been discussed above, and while they disclose administering anti-BAFFR antibodies to inhibit atherosclerosis and that such a method is an improvement over administration of anti-CD20 antibodies which deplete all B cell types because anti-BAFFR antibodies deplete atherogenic B2 cells while sparing atheroprotective B1a cells, Kyaw et al. do not disclose administration of anti-CD23 antibodies.

Glaser et al. disclose antibodies that bind CD23, and in particular disclose that antibodies that have increased CD23 crosslinking ability are more potent in eliminating B cells that express the CD23 antigen (see entire document, particularly the abstract, claims, and page 19).  Such antibodies are disclosed as being humanized, with humanized antibodies being less immunogenic for administration to humans due to the removal of non-human sequence from the antibody structure (see for example pages 37 and 50-57).  
Therefore, it would have been obvious to a person at the time of the instant invention to have substituted the anti-CD23 antibodies of Glaser et al. for the anti-BAFFR antibodies of Kyaw et al. when performing the methods of Kyaw et al.  The ordinary artisan would have been motivated to do so as said artisan would know that CD23 was not expressed on B1 cells but is expressed on B2 cells as evidenced by Baumgarth, and by using the anti-CD23 antibodies with enhanced crosslinking abilities as disclosed by Glaser et al., artisans would enjoy the advantage of more potent elimination of the atherogenic B2 while still sparing the atheroprotective B1a cells as was taught to occur by Kyaw et al.  Additionally, artisans would reasonably accept the mouse model of Kyaw et al. as being relevant to human disease, and would seek to treat human disease using humanized antibodies in order to reduce the immunogenicity of the administered antibody so as to reduce the change of eliciting an anti-therapeutic antibody immune response which would lessen the efficacy of antibody therapy.       

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (EBioMedicine. 2016 Nov;13:237-247. doi: 10.1016/j.ebiom.2016.10.030. Epub 2016 Oct 20) in view of Glaser et al. (WO 2009/043051).
The teachings of Chen have been discussed above, and while they disclose administering anti-CD23 antibodies to inhibit atherosclerosis they do not disclose that the antibodies are humanized.

Therefore, it would have been obvious to a person at the time of the instant invention to have substituted the anti-CD23 antibodies of Glaser et al. for the anti-CD23 antibodies of Chen et al. when performing the methods of Chen et al.  The ordinary artisan would have been motivated to do so as humanized antibodies are less immunogenic when administered to a human as compared to administering a mouse antibody to a human, and the mouse model of atherosclerosis used by Chen is well known in the art as a proxy for studying human disease.  The antibodies of Glaser have a further advantage in that their enhanced crosslinking will cause increased depletion of the CD23 expressing B cells which will improve the efficacy of the treatment methods of Chen et al.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644